DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-12, 14, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenbach Jr (U.S. Patent No. 3,902,326).
As to Claim 1, Langenbach discloses a system for raising and permanently supporting a sunken building foundation footing, comprising:
A cylindrical sleeve (#11a) disposed inside a hole (#81) cored through the footing (#3) from a top surface of a toe portion of the footing adjacent a stem wall (#5) to a bottom surface of the footing, wherein the sleeve has an inner diameter large enough for pier extensions (#31) to pass through;
A bracket (#19a and #21 grouped together) positioned on the top surface of the footing (#3) over the sleeve (#11a), the bracket having a center hole with a diameter equal to or greater than the inner diameter of the sleeve (#11a); and
A mechanical connection (#65) from the bracket through the sleeve to the footing for transmitting a lifting force from the bracket to the footing.
As to Claim 2, Langenbach discloses the invention of Claim 1 (Refer to Claim 1 discussion). Langenbach also discloses wherein the sleeve (#11a) is anchored to the footing (#3), and the bracket (#19a and #21 grouped together) is held against the top surface of the footing by the sleeve.
As to Claim 3, Langenbach discloses the invention of Claim 2 (Refer to Claim 2 discussion). Langenbach also discloses wherein the bracket (#19a, #21) is held against the top surface of the footing 
As to Claim 4, Langenbach discloses the invention of Claim 2 (Refer to Claim 2 discussion). Langenbach also discloses wherein the sleeve (#11a) is anchored to the footing with masonry threads on an outer surface of the sleeve configured to cut into the sides of the hole cored in the footing (Figure 4).
As to Claim 5, Langenbach discloses the invention of Claim 2 (Refer to Claim 2 discussion). Langenbach also discloses wherein the bracket (#19a, #21) is held against the top surface of the footing with threaded studs (#67) mounted in a top face of the sleeve that extend up through holes in the bracket.
As to Claim 8, Langenbach discloses a method for lifting and supporting a sunken building foundation footing, comprising the steps of: 
Coring a hole (#81) from a top surface of the footing to a bottom surface through a toe portion of the footing (#3) adjacent a stem wall (#5);
Inserting a cylindrical sleeve (#11a) into the hole with an inner diameter large enough for pier extensions (#31) to pass through without interference;
Anchoring a bracket (#19a and #21 grouped together) atop the footing over the hole and sleeve with a mechanical connection (#65) from the bracket through the sleeve to the footing; and 
Applying a lifting force to the bracket (The foundation is lifted and since the bracket is connected to the foundation it will be lifted as well).
As to Claim 10, Langenbach discloses the invention of Claim 8 (Refer to Claim 8 discussion). Langenbach also discloses wherein the step of anchoring a bracket atop the footing over the hole and sleeve with a mechanical connection (#65) from the bracket through the sleeve (#11a) to the footing comprises the steps of anchoring the sleeve to the footing; and holding the bracket (#19a and #21) against the top surface of the footing with the sleeve.
As to Claim 11, Langenbach discloses the invention of Claim 10 (Refer to Claim 10 discussion). Langenbach also discloses wherein the sleeve (#11a) is anchored to the footing with masonry threads on an outer surface of the sleeve configured to cut into the sides of the hole cored in the footing (Figure 4).
Claim 12, Langenbach discloses the invention of Claim 10 (Refer to Claim 10 discussion). Langenbach also discloses wherein the bracket (#19a and #21) is held against the top surface of the footing with threaded studs (#67) mounted in a top face of the sleeve.
As to Claim 14, Lagenbach discloses a system for raising and permanently supporting a sunken building foundation footing, comprising:
A cylindrical sleeve (#11a) disposed inside a hole (#81) cored through the footing (#3) from a top surface of the footing adjacent a stem wall (#5) to a bottom surface of the footing, wherein the sleeve has an inner diameter large enough for pier extensions (#31) to pass through;
A bracket (#19a and #21) positioned on the top surface of the footing over the sleeve, the bracket having a center hole with a diameter equal to or greater than the inner diameter of the sleeve (#11a); and
A mechanical connection (#65) from the bracket to the footing configured to carry a foundation lifting force from a hydraulic ram (#17).
As to Claim 17, Langenbach discloses the invention of Claim 14 (Refer to Claim 14 discussion). Langenbach also discloses wherein the mechanical connection (#65) comprises a first mechanical connection from the bracket to the sleeve, and a second mechanical connection (#89) from the sleeve to the footing.
As to Claim 18, Langenbach discloses the invention of Claim 17 (Refer to Claim 17 discussion). Langenbach also discloses wherein the first mechanical connection comprises an internally threaded ring (#67) screwed onto an externally threaded upper end of the sleeve, the ring (#67) configured to bear against the bracket disposed between the ring and the top surface of the footing.
As to Claim 19, Langenbach discloses the invention of Claim 17 (Refer to Claim 17 discussion). Langenbach also discloses wherein the second mechanical connection comprises masonry threads on an outer surface of the sleeve (#19a and #21) configured to cut into the sides of the hole cored in the footing (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenbach Jr (U.S. Patent No. 3,902,326) alone.
As to Claim 9, Langenbach discloses the invention of Claim 8 (Refer to Claim 8 discussion). Langenbach also discloses wherein applying a lifting force to the bracket comprises the steps of attaching a drive stand (#77) to the bracket; driving pier extensions (#31) through the sleeve and into the ground with a hydraulic drive ram (#41) and lifting the foundation with the ram. However, Langenbach is silent about replacing the drive ram with a hydraulic lift ram positioned to bear on a pile cap atop the pier extensions; and activating the hydraulic lift ram. In other words, the lifting is done by a different machine while Langenbach drives piles and lifts the foundation with the same machine. Examiner takes official notice that it is well known that there are pile driving machines and hydraulic lifting rams available as separate machines. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use two machines instead of one to perform the steps with the motivation of easier replacement of parts.
As to Claim 20, Langenbach discloses the invention of Claim 17 (Refer to Claim 17 discussion). However, Langenbach is silent about wherein the second mechanical connection comprises an adhesive joint between the sleeve and the hole cored in the footing. Examiner takes official notice that using adhesives to join parts together is well-known. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second mechanical connection comprise an adhesive joint between the sleeve and the hole cored in the footing. The motivation would have been to further secure the elements together. 
Allowable Subject Matter
Claims 6, 7, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678